                 7:21-cv-00290-JMC                Date Filed 04/30/21        Entry Number 12            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Rishard Lewis Geter                             )
                            Plaintiff                               )
                             v.                                     )       Civil Action No.       7:21-cv-00290-JMC
                        R Keith Kelly                               )
                           Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Rishard Lewis Geter, shall take nothing of Defendant, R Keith Kelly, as to the complaint filed
pursuant to 42 U.S.C. § 1983 and this action is dismissed with prejudice.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: April 30, 2021                                                       ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
